Title: Letter of Credence to the States General of the Netherlands, 1 January 1781
From: President of Congress,Huntington, Samuel
To: Netherlands, States General of



High and Mighty Lords

1 January 1781



The United States of North America in Congress Assembled impressed with a high sense of the wisdom and magnanimity of your high Mightinesses and of your inviolable attachment to the rights and liberties of mankind and being desirous of cultivating the friendship of a Nation eminent for its wisdom Justice and moderation have appointed the honble. John Adams late a Delegate in Congress from the State of Massachusetts and a member of the Council of that State to be their Minister Plenipotentiary to reside near you that he may give you more particular Assurances of the great respect they entertain for Your High Mightinesses. We beseech your High Mightinesses to give entire credit to every thing which our said Minister shall deliver on our part especially when he shall assure you of the sincerity of our friendship and regard.
We pray God to keep your High Mightinesses in his holy protection.
Done at Philadelphia the first day of January in the Year of our Lord one thousand seven hundred and Eighty one and in the fifth year of our Independence By the Congress of the United States.

Your friends
Sam. Huntington President
Attest Chas. Thomson Secy.

